Orders, Supreme Court, New York County (Beatrice Shainswit, J.), entered May 3, 1991 and May 16, 1991, which, insofar as appealed from, granted defendants’ motions to dismiss the complaint as time-barred, unanimously affirmed, without costs.
In December 1981 plaintiff purchased, as tax sheltered investments, two "Stamp Masters” from defendant Hambrose Stamps, Ltd. Plaintiff commenced this action in February 1989, alleging fraud and conspiracy against Hambrose, its
*404principal, defendant Hersch, its attorney and its accountants. The claim is bottomed on the theory that the defendants knew that the tax shelter offering was a sham. Acknowledging that the action was commenced well beyond the six-year Statute of Limitations set forth in CPLR 213 (8), plaintiff argues that he is entitled to the two-year discovery rule for fraud set forth in CPLR 203 (f) because he did not know of the fraud until the I.R.S. audited his tax return in June 1987. The argument lacks merit because, as the IAS court found, the underlying facts of the fraud were well publicized in 1985 and 1986, and, with due diligence, could have been discovered by the plaintiff at that time. Concur — Sullivan, J. P., Milonas, Rosenberger, Ellerin and Kassal, JJ.